NIMMONS, Judge.
In sentencing appellant as an adult, the trial court failed to comply with the requirements of Section 39.111(7)(c) and (d), Florida Statutes (1986 Supp.), which mandates that, when sentencing a juvenile as an adult, the trial court must explain in writing why adult sanctions are suitable, treating the criteria set forth in Section 39.111(7)(c). The sentence must therefore be reversed and the cause remanded for resentencing. State v. Rhoden, 448 So.2d 1013 (Fla.1984); Addison v. State, 503 So.2d 961 (Fla. 1st DCA 1987); Banks v. State, 488 So.2d 161 (Fla. 1st DCA 1986).
REVERSED and REMANDED for re-sentencing.
MILLS and ERVIN, JJ., concur.